By the Court,

Ckawuoei), J.
Upon looking into the record returned from the court below, we discover that this cause originated before a justice of the peace of Milwaukee county, and on the trial in the justice’s court, the jury rendered a verdict of “ no cause of action,” and thereupon the justice gave judgment against the plaintiff for the costs of the suit, taxed at nine dollars and ninety-two cents. From this judgment the plaintiff appealed to the County Court of Milwaukee county, in which court a trial was had, which resulted in a judgment for the plaintiff. The cause comes before us by writ of error.
From the foregoing statement of the case it is evident that the County Court acquired no jurisdiction. The judgment was only for costs, and there was nothing in the case before the justice to show that “the claim of either party as proved at the trial,” exceeded fifty dollars, as contemplated by section 227, of chapter 88, of the Revised Statutes. An appeal was not the proper remedy in this case. A writ of certiorari might have been used.
The judgment of the County Court must be reversed with costs.